Citation Nr: 1749710	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-30 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis Missouri. 

A July 1996 VA administrative decision initially found that the Veteran's service from May 1991 to June 1995 was dishonorable for VA purposes. However, the character of the Veteran's discharge for that period of service was upgraded as of December 2007, and therefore the Veteran's entire period of service is considered honorable and a basis for the award of benefits. 

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ) in August 2012 A transcript of the hearing is contained in the Veteran's claim file.

In April 2014, the Board remanded this matter for additional development and adjudication. However, as will be explained further below, the Board does not find that there has been substantial compliance with the Board's remand directives as they pertain to the issues of entitlement to service connection for hypertension and type II diabetes mellitus. See Stegall v. West, 11 Vet. App. 268, 271 (1999). Therefore, the Board remands these issues for further development and adjudication.

The April 2014 remand also directed the RO to further develop and adjudicate the issues of entitlement to service connection for a skin disability, entitlement to service connection for sleep apnea, a left knee disability, and a bilateral ear disability. Since the issuance of the Board's remand, such issues have been granted service connection. Given that such issues have been granted in full, as conceded by the Veteran in his September 2017 Informal Hearing Presentation, these issues are no longer on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded this matter for additional development. However, after a review of the record, the Board does not find that the RO has substantially complied with the Board's remand directives.

Specifically, the Board remanded the issue of entitlement to service connection for type II diabetes mellitus to fully develop the Veteran's claim of exposure to herbicides while serving in the Korean demilitarized zone (DMZ) from April 1988 to April 1989. The Board directed the RO to send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. The RO has explained that the Board in its remand directive did not provide the proper citation to the M21-1; and the RO determined that given Veteran's period of service, a request to the JSRRC was not warranted. However, under the M21-1, Part IV, Subpart ii, 1.H.4.c., requests should be sent to the JSRRC for verification of exposure to herbicides when a Veteran claims exposure in Korea, and the service was not between April 1, 1968, and August 31, 1971. Therefore, such development is required on remand. 

In April 2014, the Board also directed the RO to provide the Veteran a VA examination to determine the nature and etiology of the Veteran's hypertension. The examiner was directed to answer whether the Veteran's hypertension manifested to a compensable degree within one year of separation from service, and if not, whether the Veteran's hypertension was aggravated by the Veteran's service-connected PTSD. The VA examination report does not indicate that the VA examiner was asked such questions, and the VA examiner has not provided opinions to the questions posed by the Board. Therefore, the Board does not find that there has been substantial compliance with its remand directives, and an additional VA examination to determine the nature and etiology of the Veteran's hypertension is required. See Stegall v. West, 11 Vet. App. 268, 271 (1999).

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain and associate with the claims file any further private or VA medical records identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file and the Veteran should be notified and given an opportunity to provide them.

2. Request the Veteran to provide further details concerning the nature of his service in Korea, such as the unit to which he was assigned, the location where he was based, and any other information deemed necessary.

Then, attempt to verify the Veteran's alleged exposure to herbicide agents by furnishing the Veteran's description of exposure to the C&P service via e-mail and requesting a review of Department of Defense's inventory of herbicide operations in Korea, as stated in the evidentiary development procedures provided in M21-1, Part IV, Subpart ii, 1.H.4.c. All documentation sent and received by the RO must be associated with the claims file.

If the Veteran's claimed herbicide exposure is not verified, send a request to JSRRC for verification as to whether the Veteran was exposed to herbicide agents as alleged during his period of service in Korea in accordance with the instructions set forth in M21-1, Part IV, Subpart ii, 1.H.4.c. All documentation sent and received by the RO must be associated with the claims file.

After completing the requested actions any additional development deemed warranted should be conducted, to include obtaining a VA examination.

3. After completing the development listed in Directives 1, to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran s hypertension. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a.) Did the Veteran s hypertension manifest to a compensable degree within one year of separation from service?

b.) If not is it at least as likely as not (a fifty percent probability or greater) that the hypertension was caused by the Veteran s service connected PTSD? 

For the purposes of this question, the Veteran is service connected for PTSD, and therefore the presence of that disability has been established.

c.) If PTSD did not cause hypertension, is it at least as likely as not (a fifty percent probability or greater) that hypertension was aggravated (permanently worsened beyond its natural progression) by the PTSD? 

Again the presence of PTSD has been established.

If aggravation is found please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of hypertension by the service connected disability. 

d.) If the Veteran's hypertension did not manifest within one year after separation from service and is not caused or aggravated by PTSD is it at least as likely as not (a fifty percent probability or greater) that hypertension was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). Jones v Shinseki, 23 Vet App 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


